Title: From George Washington to Brigadier General Duportail, 27 July 1779
From: Washington, George
To: Duportail, Antoine-Jean-Louis Le Bègue de Presle


        
          Sir,
          Head Quarters West Point July 27th 1779
        
        You will be pleased to make an arrangement of the officers who have presented themselves for appointments in the companies of Sappers and Miners, which I will transmit to the Board of War to obtain their commissions—The numerous drafts that have [been] made from the line for different purpose⟨s,⟩ would make it inconvenient at this time to take out others for the purpose of forming these companies, which must therefore be suspended, ’till men can be recruited, or ’till the situation of the army wil⟨l⟩ better admit a draft—A part of the officers may be employed in the mean time in gaining the necessary previous instruction and in aiding you in the operations of your department—the rest may be sent on the recruiting service. For this purpose, I inclose you a warrant for [  ] dollars which you will distribute to them in such proportions and with such instructions respecting the qualifications of the men to be engaged as you shall judge proper. A bounty of two hundred dollars is to be given to each man who shall inlist during the war and twenty dollars to the officer as a gratuity for every man so inlisted—The regulations of Congress for the recruiting service in general are to be observed in the present case. The Officers will be accountable for the money they receive. I am with very great esteem Sir Your most Obed. servant.
      